office_of_chief_counsel internal_revenue_service memorandum number release date cc fip br1 ramartin postf-123056-14 third party communication none date of communication not applicable uilc date date to nancy knapp associate area_counsel cc lb_i hmp wa sec_2 kimberly b tyson cc lb_i hmp wa sec_2 gbo from robert a martin senior technician reviewer branch financial institutions products subject real_estate_investment_trust reit election upon taxable transfer of a failed bank's assets and liabilities this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend ------------------------- -------------------------------------------------- ----------------------------------- -------------------- ------------------------------ ----------------------------------------------------- ------------------------------------------ taxpayer bank failed holdco failed institution bankllc agency reit-1 securitization trust ------------------------------------------------- state a state b year year date date date date --------------------- ------------- ------- ------- -------------- --------------- -------------------- --------- date date a b c d e f g h i j k l m n issues -------------------- -------------------- ---------------- ---------------- ---------------- -------------- ---------------- ------------------------ ---------------------- ---------------------- -------------------- -------------------- ------------------ ---------------- ---------------- -------------------- do sec_597 and the accompanying regulations preclude a disregarded_entity bankllc which taxpayer’s subsidiary bank acquired from failed institution in a transaction in which federal_financial_assistance ffa was provided from making a reit election that would enable bankllc to claim a carryover_basis in its assets if bankllc’s reit election were effective as of the date of bankllc’s formation would sec_362 require bankllc to reduce its basis in its assets to their fair_market_value as of the close of the previous day if such assets had a built-in_loss conclusion sec_1 yes under sec_1_597-3 and sec_1_597-5 bankllc cannot claim a carryover_basis in its assets the regulations and legislative_history accompanying sec_597 provide that in transactions where an acquiring bank purchases assets from a failed bank and receives net_worth assistance ie up-front cash payments from an agency as defined in sec_1_597-1 the failed bank should include such ffa in income and the income inclusion should be offset by the failed bank’s net operating losses and built-in losses triggered by the taxable transfer of its assets the regulations and legislative_history contemplate that the taxable transfer will eliminate the failed bank’s tax_attributes the regulations and legislative_history further clarify that the tax consequences of an agency-assisted acquisition should not depend upon its form-ie the acquisition should be treated as an asset transfer regardless of whether the form of the transaction is a stock transfer or an asset transfer we conclude that permitting post-acquisition reit elections that enable acquiring banks to remove assets from a failed bank’s consolidated_group and claim a carryover_basis in such assets would run afoul of the anti-abuse provision set forth in sec_1 g furthermore we interpret sec_1_597-5 as not permitting an acquiring bank to recast an actual asset acquisition as a stock acquisition through a post-acquisition reit election for an acquired disregarded_entity particularly when the effect of the election is to carry over a failed institution’s tax_attributes to the acquiring bank yes if bankllc’s reit election were effective as of the date of bankllc’s formation then failed institution would be deemed to have contributed bankllc’s assets to bankllc in a sec_351 transaction immediately before the close of the preceding day under sec_362 bankllc’s basis in any built-in_loss assets should have been reduced to such assets’ fair_market_value immediately after the deemed sec_351 transaction unless failed holdco made an election under sec_362 on its return for year and that return was filed by the due_date including extensions facts background taxpayer is a bank_holding_company headquartered in state a bank is a member of taxpayer’s consolidated_group failed institution is a state b-chartered bank and a member of failed holdco’s consolidated_group on date year failed institution formed bankllc a single- member llc that failed institution treated as a disregarded_entity for federal_income_tax purposes under sec_301_7701-3 also on date failed institution transferred to bankllc all of the regular and residual remic interests issued by securitization trust such interests the remic securities on date year the acquisition_date the state b banking department closed failed institution and agency was named receiver of failed institution also on the acquisition_date bank acquired the assets and deposit liabilities of failed institution under a purchase and assumption_agreement with agency specifically bank assumed approximately dollar_figurea of deposit liabilities and purchased dollar_figureb of loan assets dollar_figurec of other real_estate owned or oreo and dollar_figured of investment securities we refer to this transaction herein as the acquisition agency provided two types of ffa as defined in sec_597 and sec_1_597-1 to bank in connection with the acquisition first agency provided cash net_worth assistance to bank of approximately dollar_figuree including the reimbursement payment discussed below second agency provided loss guarantees on certain loans and securities that bank the parties agree that in connection with the acquisition agency provided federal_financial_assistance consisting of net_worth assistance and loss guarantees as each of these terms is defined in sec_1_597-1 acquired from failed institution such loss guarantees included a loss sharing_agreement lsa with respect to the bankllc portfolio of remic securities that bank acquired in the acquisition as disclosed in the lsa agency and bank initially agreed to an aggregate book_value of dollar_figuref for the remic securities six weeks later in an agreement dated date year the letter agreement agency and bank agreed that i bank would be deemed to have acquired the remic securities at an aggregate purchase_price of dollar_figureg the remic securities purchase_price ii this revised amount reflects the fair_market_value of the remic securities iii the remic securities would be subject_to loss sharing under the lsa and iv agency would reimburse bank in the amount of dollar_figureh the difference between dollar_figuref and dollar_figureg the reimbursement plus interest agency reimbursed bank within a week after entering into the letter agreement among the other assets that bank acquired from failed institution in the acquisition was the stock of reit-1 an entity that had made a reit election prior to the acquisition on date year taxpayer submitted a private_letter_ruling plr request to the service seeking permission to treat bank’s acquisition of reit-1 from failed institution as a stock purchase rather than a purchase of reit-1’s assets thus allowing reit-1 to retain a carryover_basis in its assets the service did not issue a plr in response to taxpayer’s request but rather entered into a form_906 closing_agreement on final_determination covering specific matters referred to herein as the reit-1 form_906 with taxpayer on date year in the reit-1 form_906 taxpayer made specific representations to the service and the parties agreed that i for purposes of bank’s purchase_price allocation under sec_1_597-5 the stock of reit-1 would be treated as a class v asset and ii reit-1’s basis in its assets immediately prior to the acquisition would carry over in effect the service and taxpayer agreed that reit-1’s status as a reit would not be jeopardized by the application of sec_1_597-3 and sec_1_597-5 and that bank could account for the acquisition of reit-1 as a purchase of reit-1’s shares rather than a purchase of reit-1’s assets taxpayer’s reporting of the acquisition for tax purposes on date year bankllc now controlled by taxpayer filed a form 1120-reit u s income_tax return for real_estate_investment_trusts for the period from date year through the end of year taxpayer took the position that bankllc should be treated as a reit from its date of formation by failed institution date year even though i taxpayer held no interest in either this disregarded_entity or its assets until date year and ii the reit election if respected would remove bankllc from failed institution’s consolidated federal_income_tax return for year without failed institution’s knowledge or consent see sec_1504 bankllc’s form 1120-reit was signed by bankllc’s president who also was an executive in taxpayer’s tax department the form 1120-reit contained the following statement statement pursuant to sec_1_351-3 by bankllc a transferee corporation failed institution transferred assets with an aggregate fair_market_value of dollar_figurei and basis of dollar_figurej on date year no private_letter_ruling was issued by the irs in connection with the exchange on the form 1120-reit bankllc claimed a bad_debt deduction of dollar_figurek this amount reflects the difference between the remic securities book_value dollar_figuren and the remic securities purchase_price dollar_figureg as determined by agency and bank after the acquisition upon examination the service operating division disallowed the bad_debt deduction because it determined that bankllc’s tax basis in the remic securities immediately after the acquisition was dollar_figureg rather than dollar_figuref the operating division reasoned that bankllc is attempting to claim a tax loss with respect to the remic securities even though agency already had provided bank with a net_worth assistance payment that compensated bank for the amount of the claimed tax loss law and analysi sec_1 whether sec_597 and the accompanying regulations preclude bankllc from claiming a carryover_basis in the remic securities overview of sec_597 its legislative_history and the regulations promulgated thereunder as noted above the parties agree that the acquisition is a transaction in which ffa was provided and that sec_597 will govern the taxation of any ffa congress enacted the current version of sec_597 as part of the financial institutions reform recovery and enforcement act of publaw_101_73 firrea firrea repealed former sec_597 which treated certain ffa as tax-free taxpayer applied sec_382 to bank’s purported acquisition of bankllc’s stock bankllc thus limited its recognition of the dollar_figurek deduction to dollar_figurel in year and dollar_figurem in year under taxpayer’s position bankllc will recognize the remaining amount of the bad_debt deduction at a pro-rata annual amount of dollar_figurem the dollar_figuren amount is the book_value of the remic securities when bankllc acquired the securities on date year the dollar_figuref amount is the book_value of the remic securities agreed upon by agency and bankllc on the acquisition_date tax treatises that address bank taxation will have a more detailed explanation of the background to the current version of sec_597 see eg stanley i langbein federal income_taxation of banks financial institutions at a - g sec_597 provides that the treatment for purposes of this chapter of any transaction in which federal_financial_assistance is provided with respect to a bank shall be determined under regulations prescribed by the secretary sec_597 provides that in the case of taxable asset acquisitions the regulations prescribed under sec_597 shall a provide that federal_financial_assistance shall be properly taken into account by the institution from which the assets were acquired and b provide the proper method of allocating basis among the assets so acquired sec_597 provides that n o regulations prescribed under this section shall permit the utilization of any deduction or other tax_benefit if such amount was in effect reimbursed by nontaxable federal_financial_assistance the legislative_history of firrea explains the intended operation of sec_597 the house report issued in date provides the following explanation for its changes to sec_597 the committee believes that the tax subsidy provided to financially troubled financial institutions through more favorable tax rules than those applicable to other taxpayers is an inefficient way to provide assistance to such institutions in addition indirect assistance provided through the tax system will no longer be necessary because other provisions of firrea will provide adequate assistance directly to financially troubled financial institutions h_r rep ii date at p the house report further provides the committee bill directs the treasury_department to issue regulations providing rules for the federal_income_tax treatment of transactions involving financially troubled financial institutions the committee bill also provides principles to be used by the treasury_department in providing such rules as to all types of transactions the treasury_department is not authorized to issue regulations that would permit the utilization of any deduction or other tax_benefit which is in effect reimbursed by federal_financial_assistance that is not includible in income id footnotes omitted with respect to transactions in the form of asset acquisitions the house report then directs the treasury_department to issue regulations that set forth the following rules concerning the taxation of ffa and the allocation of acquisition basis in the case of taxable asset acquisitions any such regulations are to provide that federal_financial_assistance shall be properly taken into account by the institution from which the assets were acquired in addition the regulations are to provide for the proper method of allocating basis among assets acquired in the acquisition including any rights to receive federal_financial_assistance at the time of the acquisition or in the future id at p with respect to the t reatment of acquiring financial institutions in taxable asset acquisitions the house report further explains in the case of a taxable asset acquisition the tax_attributes of the corporation whose assets were purchased including net operating losses built-in losses etc will be eliminated and the purchase_price will be allocated among the various assets acquired in the transaction in general such basis allocation shall reflect the fair market values of all assets acquired in the transaction id at pp with respect to acquisitions in which ffa is provided in the form of negative net_worth contributions the house report further explains negative net_worth contributions refer to the amounts contributed by the insurer at the time of the acquisition to bring the acquired institution’s net_worth to zero the committee intends that basis will first be allocated to negative net_worth contributions and that the amount of basis allocated to such payments will be equal to the amount of the contributions id at p the conference_report issued in date just prior to the enactment of firrea summarizes congressional intent regarding taxable asset acquisitions as follows under the interim rules for taxable asset acquisitions set forth in the legislative_history of this provision financial assistance received by or paid with respect to financially troubled financial institutions is generally treated as taxable such assistance is deemed to be received by the financially troubled financial_institution at the time the assets of such institution are sold or transferred as a result the financial assistance generally will be offset by the net operating losses and built-in losses of the financially troubled financial_institution thus an acquired financially troubled financial_institution will generally have no net tax_liability resulting from the receipt of or deemed receipt of financial assistance h_r conf_rep date at pp the legislative_history thus reflects congress’s expectation that in instances where an agency contributes cash or property to encourage an acquiring bank to accept a failed institution’s deposit liabilities the cash or property represents the amount required to bring the failed institution’s net_worth to zero and the consideration paid_by the the regulations refer to this type of assistance as net_worth assistance see sec_1_597-1 acquiring bank in the form of deposit liabilities assumed equals the value of the assets obtained by the acquiring bank by requiring the acquiring bank to allocate acquisition basis first to any net_worth assistance received congress sought to ensure that the acquiring bank’s acquisition basis in the acquired assets would equal the value of all assets received likewise congress expected that the failed institution’s net operating losses and its built-in losses on the transferred assets would be eliminated by requiring the failed institution to treat the cash or other_property as income that would be offset by losses triggered by treating the transaction as a taxable asset transfer under congress’s grant of authority set forth in sec_597 the service in issued final regulations under sec_597 see t d 1996_1_cb_103 the regulations reflect the principles set forth in the legislative_history by providing detailed rules for the proper treatment of ffa and the allocation_of_basis to assets transferred through taxable transfers sec_1_597-1 defines ffa as any money or property provided by agency6 to an institution ie a bank or domestic_building_and_loan_association or to a direct or indirect owner of stock in an institution under certain provisions of law the definition of ffa includes net_worth assistance and loss guarantee payments among other types of assistance net_worth assistance is defined as money or property that agency provides as an integral part of the transfer of a failed institution’s liabilities and or assets to an acquiring institution other than ffa that accrues after the date of the transfer such as loss guarantee payments in turn a loss guarantee is defined as an agreement pursuant to which agency guarantees or agrees to pay an institution a specified amount upon the disposition or charge-off in whole or in part of specific assets an agreement pursuant to which an institution has a right to put assets to agency at a specified price or a similar arrangement sec_1_597-5 addresses the treatment of taxable transfers in a manner consistent with congress’s discussion of taxable asset acquisitions in the legislative_history the regulations set forth a broad definition of taxable transfers in order to treat transactions consistently for federal_income_tax purposes regardless of whether the form of the transaction is a stock purchase or an asset purchase sec_1 a i defines the term taxable transfer as a transaction in which an entity transfers to a transferee other than a bridge bank either a any deposit liability if ffa is provided in connection with the transaction or b any asset for which agency has any financial obligation eg pursuant to a loss guarantee sec_1 in the present case agency qualifies as an agency as that term is defined in the regulations the preamble to the proposed_regulations under sec_597 explains that t he purpose of these rules is to treat acquisitions of institutions under agency control as taxable asset acquisitions whether the acquisition is in the form of an asset purchase a stock purchase or a carryover_basis transaction fed reg fi-46-89 1992_1_cb_1037 emphasis added rules deeming stock transfers as asset transfers remained in place in the final regulations a ii and b provide that certain stock transfers will be deemed taxable transfers of assets thus even transactions structured as stock acquisitions will trigger recognition of the financially troubled institution’s built-in gains or losses for example under sec_1_597-5 and -5 b i deemed taxable transfers include transactions in which a consolidated subsidiary of the failed institution becomes a non-member under sec_1_1502-32 of its consolidated_group in connection with a transaction in which ffa is provided sec_1_597-2 provides that except as otherwise set forth in the regulations all ffa is includible as ordinary_income to the recipient at the time the ffa is received or accrued in accordance with the recipient's method_of_accounting sec_1 c which contains an exception to this general_rule provides that the failed institution in a taxable transfer is treated as having directly received immediately before the transfer of its assets and or liabilities to the acquiring institution any net_worth assistance that the agency provides to the acquiring institution in connection with the transfer the net_worth assistance generally is includible as ordinary_income to the failed institution at the time it is deemed to have been received under sec_1_597-2 and under the rules governing taxable transfers it typically will be offset by the failed institution’s nols and built-in losses the net_worth assistance is then treated as an asset of the failed institution that is sold to the acquiring institution in the agency- assisted transaction sec_1_597-5 provides that the purchase_price for assets acquired in certain taxable transfers including transactions in which a failed institution transfers assets covered by an agency-provided loss guarantee to the acquiring institution is the cost of the assets acquired sec_1_597-5 provides that the purchase_price shall be allocated among the transferred assets under the provisions of sec_1 b c and subject_to certain modifications for example as described in sec_1_597-5 an asset covered by a loss guarantee in the hands of the acquiring institution is treated as a class ii asset and the fair_market_value of such an asset is deemed to be not less than the greater of the asset's highest guaranteed value or the highest price at which the asset can be put to the agency finally sec_1_597-3 sets forth the following general anti-abuse rule the preamble to the proposed_regulations explains in addition to conforming the federal_income_tax consequences of various forms of acquisitions the deemed transfer rule in proposed sec_1_597-5 fosters the matching of ffa income with an institution's losses by triggering an institution's built-in losses the deemed transfer rules also implement the policies reflected in the legislative_history by preventing another taxpayer from purchasing the tax_attributes of an institution 1992_1_cb_1037 sec_1_597-5 provides that the consolidated subsidiary is treated as completely liquidating in a sec_332 transaction immediately after the deemed sale of its assets the tax_attributes of the consolidated subsidiary do not carry over to the acquiring institution the regulations under sec_597 must be applied in a manner consistent with the purposes of sec_597 accordingly if in structuring or engaging in any transaction a principal purpose is to achieve a tax result that is inconsistent with the purposes of sec_597 and the regulations thereunder the commissioner can make appropriate adjustments to income deductions and other items that would be consistent with those purposes application of sec_597 and the regulations promulgated thereunder to the present case on the acquisition_date bank acquired failed institution’s deposit liabilities and assets including the remic securities in a transaction that constituted a taxable transfer under sec_1_597-5 the following month bank negotiated with agency for additional net_worth assistance based on bank’s assessment of the fair_market_value of the remic securities approximately one year later taxpayer caused bankllc to make a reit election with the intended effect of recasting bank’s acquisition of the remic securities as an acquisition of reit stock as noted above bankllc has attempted to make a reit election that is effective as of date year about months prior to the acquisition_date taxpayer cites the provisions governing reit elections and deemed check-the-box elections in support of bankllc’s position taxpayer further maintains that bank should be treated for federal_income_tax purposes as having acquired stock in a reit bankllc rather than bankllc’s assets the remic securities on the acquisition_date and that bankllc thus should retain a carryover_basis in the remic securities after the acquisition_date taxpayer acknowledges that the provisions of sec_597 and the accompanying regulations govern the tax treatment of the acquisition but taxpayer contends that sec_597 does not preclude bankllc’s reit election in this vein taxpayer argues that bank has properly complied with sec_597 by allocating its purchase_price under sec_1_597-5 first to the net_worth assistance provided by agency including the reimbursement and then to the remaining purchased assets including the stock of bankllc taxpayer also notes that bank’s allocation of purchase_price to net_worth assistance in accordance with the sec_597 regulations means that bank had less acquisition basis to apply to the remainder of the acquired assets we disagree with taxpayer’s conclusion that bank and bankllc have fully complied with sec_597 and the regulations promulgated thereunder in so doing we repeat the language from the house report that i n the case of a taxable asset acquisition the tax_attributes of the corporation whose assets were purchased including net operating losses built-in losses etc will be eliminated emphasis added to this end the regulations implement the principle that the tax consequences of an acquisition involving ffa should not depend upon its formdollar_figure we conclude that bankllc’s reit election runs afoul of the anti-abuse provision set forth in sec_1_597-3 the service is authorized under this regulation to make appropriate adjustments to income deductions and other items where a taxpayer structures or engages in any transaction if a principal purpose is to achieve a tax result that is inconsistent with the purposes of sec_597 and the regulations thereunder in the present case taxpayer caused bankllc to make a reit election with a principal purpose of obtaining a carryover_basis in the remic securities rather than triggering the assets’ built-in losses in the hands of failed institution on the acquisition_date thus taxpayer through bankllc is attempting to avail itself of dollar_figurek of built-in losses that are the type of carryover losses that congress sought to eliminate when it enacted sec_597 the legislative_history is clear that those built-in losses should have remained with failed institution that failed institution’s tax_attributes should have been eliminated in the taxable transfer and that this tax treatment should not be affected by the form of the transaction the regulations establish a detailed regime to implement this intended result we thus interpret sec_1_597-3 as permitting the service to deem bankllc’s reit election ineffective prior to the acquisition_date as noted above the acquisition constituted a taxable transfer within the meaning of sec_1_597-5 thus we further conclude that bank should be treated as having acquired bankllc’s assets rather than bankllc stock in the acquisition and that bank should have an acquisition basis of dollar_figureg in the remic securities their fair_market_value as stated in the letter agreement dollar_figure this treatment reflects the requirement in sec_1_597-5 that a financially troubled institution treat an agency-assisted acquisition as a taxable transfer that eliminates the financially troubled institution’s tax_attributes as contemplated by the legislative_history and the regulations to conclude otherwise would allow the form of a transaction in which a failed institution is acquired to dictate the tax treatment thereof lastly we reject taxpayer’s argument that the service’s entry into the reit-1 form_906 somehow confers validity on bankllc’s reit election sec_7121 authorizes the secretary_of_the_treasury or_his_delegate to enter into written closing agreements with respect to the tax_liability of any person for any taxable_period a form_906 however is this is one of four principles derived from the legislative_history described in the preamble to the proposed_regulations 1992_1_cb_1037 we reiterate that as of the acquisition_date bankllc was a disregarded_entity rather than a reit accordingly the parties to the acquisition negotiated for the purchase of bankllc’s assets not reit stock the general_rule under sec_1_597-5 thus applies to treat the acquisition as a taxable transfer and the deemed taxable transfer rules for consolidated subsidiaries in sec_1_597-5 and e do not apply if bankllc’s reit election were respected with an effective date of date year bankllc would not be a consolidated subsidiary on the acquisition_date and bank would be able to avoid the rules generally applicable to transfers of a failed institution’s consolidated subsidiary a final and conclusive agreement that is binding only as to matters agreed upon for the taxable_period stated in the closing_agreement 97_tc_1 90_tc_753 accordingly the reit-1 form_906 is not binding upon the service with respect to bank’s acquisition of bankllc even if the reit-1 form_906 had precedential value with respect to bank’s acquisition of bankllc we note that the facts surrounding reit-1 and bankllc on the acquisition_date were distinguishable in three important respects first reit-1 had elected reit status prior to the acquisition and taxpayer clearly acquired reit stock when it purchased reit-1 second the question before the service with respect to bankllc differs from the question that was before the service with respect to reit-1 the question before the service with regard to reit-1 was whether sec_1_597-3 would require the service to treat taxpayer as the owner of reit-1’s assets covered by agency’s loss guarantees if so reit-1’s reit status could have been jeopardized in contrast the question before the service with respect to bankllc is whether and when a reit election filed after an agency-assisted acquisition is effective lastly in the case of reit-1 agency provided ffa solely in the form of loss guarantees the service concluded that there was little chance for abuse by allowing a carryover_basis for reit-1’s assets as long as the parties accounted for subsequent guarantee payments as distributions from reit-1 to taxpayer because sec_1_597-5 provides by reference to sec_1_597-5 that the acquisition basis of assets covered by a loss guarantee is the greater of the asset’s highest guaranteed value or the highest price at which the asset can be put and the highest guaranteed value of agency-guaranteed assets is typically based upon a percentage close to the asset’s book_value in contrast in the case of bankllc agency provided net_worth assistance with respect to the remic securities and as described above the regulations under sec_597 contemplate that net_worth assistance will offset the failed institution’s tax_attributes including built-in losses consequently allowing a carryover_basis for built-in_loss assets would lead to an outcome that is inconsistent with those regulations for the foregoing reasons taxpayer must account for bank’s acquisition of the remic securities as an asset purchase and bankllc cannot take a carryover_basis in the remic securities thus neither taxpayer nor bankllc may claim a bad_debt deduction with respect to any built-in_loss in these assets as of the acquisition_date finally the year form 1120-reit filed by bankllc cannot include income and expense items for the period before date year including items of gain_or_loss triggered by acquisition because sec_597 and the accompanying regulations contemplate that such items are properly includible in failed institution’s year income_tax return whether an adjustment to bankllc’s basis in the remic securities is required under sec_362 taxpayer contends that bankllc elected to be treated as a reit for federal_income_tax purposes effective date year if bankllc’s reit election were effective as of that date then immediately before the close of the preceding day failed institution would be treated as having contributed all of bankllc’s assets and liabilities to bankllc in exchange for the stock thereof in a sec_351 exchange see sec_301_7701-3 the basis_of_property received by the transferee corporation in a sec_351 exchange generally equals the basis of such property in the hands of the transferor adjusted to include gain recognized by the transferor in connection with the transfer see sec_362 however sec_362 limits the transferee’s ability to obtain a carryover_basis in property with a built-in lossdollar_figure more specifically sec_362 provides as follows if-- i property is transferred by a transferor in any transaction which is described in subsection a including sec_351 transactions and which is not described in sec_362 which concerns the importation of built-in losses and ii the transferee's aggregate adjusted bases of such property so transferred would but for this paragraph exceed the fair_market_value of such property immediately after such transaction then notwithstanding sec_362 the transferee's aggregate adjusted bases of the property so transferred shall not exceed the fair_market_value of such property immediately after such transactiondollar_figure the aggregate basis_reduction under sec_362 must be allocated among the transferred built-in_loss properties in proportion to their respective built-in losses immediately before the transaction sec_362 in the present situation if bankllc’s reit election were effective as of date year then bankllc would be required to i determine whether its aggregate basis in the remic securities exceeded the fair_market_value thereof immediately after the deemed sec_351 transaction on the day preceding date year and if so ii reduce its aggregate basis in the remic securities to the fair_market_value thereof immediately after the deemed sec_351 transaction in accordance with sec_362 the aggregate basis_reduction must be allocated among the remic securities in proportion to their respective built-in losses immediately before the deemed sec_351 transaction in other words even if bankllc’s reit election were effective as of date year bankllc would be unable to claim a bad_debt deduction under sec_166 with respect to sec_362 does not apply to sec_351 exchanges between consolidated_group members see sec_1_1502-80 as mentioned above however a reit cannot be included in a consolidated_group under sec_362 the transferor and transferee may elect to reduce the transferor’s basis in the transferee’s stock rather than reduce the transferee’s basis in the transferred built-in_loss assets so far as we are aware failed institution and bankllc made no such election in the case at hand the remic securities until it is determined whether adjustments to bankllc’s basis in the remic securities were required under sec_362 case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions _____________________________ robert a martin senior technician reviewer branch financial institutions products cc deputy division counsel operations large business international
